            Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

 Suzanne Sloat,

       Plaintiff,

 v.

 Commonwealth of Pennsylvania - Office of          Case No. _______________
 Information Technology,

       Defendant.                                  JURY TRIAL DEMANDED




                                           COMPLAINT

       NOW COMES Plaintiff, Suzanne Sloat (hereinafter referred to as “Plaintiff”), by and

through her attorneys, and files this Complaint alleging as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff initiates this action to redress violations of the Americans With

Disabilities Act (“ADA” – 42 U.S.C. §§ 12101, et seq.).

                                 JURISDICTION AND VENUE

       2.      This action is initiated pursuant to federal law. The United States District Court for

the Middle District of Pennsylvania has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the claims arise under the laws of the United States.

       3.      This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction to

comply with traditional notions of fair play and substantial justice, satisfying the standard set forth

by the United States Supreme Court in International Shoe Co. v. Washington, 326 U.S. 310 (1945)

and its progeny.
             Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 2 of 20



        4.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2) because Defendant resides in and/or conducts business in this judicial district and because

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

        5.       Plaintiff filed a Charge of Discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”). Plaintiff has properly exhausted her

administrative proceedings with respect to her EEOC claims by instituting the instant action within

ninety (90) days of receiving a right to sue letter from the EEOC. See Exhibit A.

                                                 PARTIES

        6.       The forgoing paragraphs are incorporated in their entirety as if set forth in full.

        7.       Plaintiff i s a n a d u l t i n d i v i d u a l w i t h a primary residence l o c a t e d at 280

Worcester Avenue, Harrisburg, PA 17111.

        8.       Defendant is the Commonwealth of Pennsylvania - Office of Information

Technology. Plaintiff worked for Defendant at 651 Boas Street, Harrisburg, PA 17121.

                                      FACTUAL BACKGROUND

        9.       The forgoing paragraphs are incorporated in their entirety as if set forth in full.

        10.      At all times relevant herein, Plaintiff has suffered from serious health conditions,

namely, severe anxiety and PTSD.

        11.      Plaintiff was hired by Defendant as Business Analyst 2 on about July 2, 2018.

        12.      Despite her aforementioned serious health conditions, Plaintiff was capable of

performing the essential functions of her job with Defendant. However, at times, Plaintiff required

reasonable accommodations (the nature of Plaintiff’s request for reasonable accommodations is

set forth in detail below).
            Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 3 of 20



       13.     On Plaintiff’s first day of work with Defendant, she told Business Analyst 4 Jeffrey

Rogers (“Mr. Rogers”) and Chief of Relationship Management Kathryn Hann (“Ms. Hann”) that

she suffered from anxiety. Plaintiff further advised Mr. Rogers and Ms. Hann that she had a

weekly appointment on Mondays at noon, and that said appointment was necessary in order for

her to undergo treatment for her anxiety.

       14.     At or around the time of the conversations referenced in Paragraph 13, Plaintiff

inquired as to whether she should fill out an official accommodation request form. However, Mr.

Rogers told Plaintiff that such a form would not be necessary, as Plaintiff would be allowed to

take an extended lunch to attend her appointments and Defendant would maintain an Excel

spreadsheet to keep a record of Plaintiff’s time.

       15.     On about August 2, 2018, Plaintiff observed what she perceived to be disability-

based discriminatory conduct by Manager Dan Villanova (“Mr. Villanova”). At that time, Mr.

Villanova made inappropriate comments about another employee that suffered from personality

disorder.

       16.     On about August 9, 2018, Plaintiff sent an email to Ms. Hann, Ms. Rogers and Mr.

Villanova wherein Plaintiff voiced concerns about several workplace issues, including the fact

that the overall work environment would at times trigger Plaintiff’s anxiety. Plaintiff requested

that a meeting be scheduled to discuss these concerns. Plaintiff did not receive a response to this

email, and no such meeting was scheduled.

       17.     On about August 17, 2018, Plaintiff sent another email to Ms. Hann wherein she

explained that the overall work environment would at times trigger Plaintiff’s anxiety. Ms. Hann

did not reply to this email.
          Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 4 of 20



        18.     On about August 17, 2018, Plaintiff spoke with HR employee Joann Slingwine

(“Ms. Slingwine”) about Plaintiff’s difficulty in getting Defendant’s management to engage in a

discussion regarding her concerns. At that time, Plaintiff explained that her anxiety was caused by

an earlier diagnosis of PTSD. Ms. Slingwine stated that she would discuss Plaintiff’s concerns

with somebody higher up in management and get back to her. However, Ms. Slingwine never got

back to Plaintiff with respect to this discussion.

        19.     On about August 17, 2018, Plaintiff sent an email to Mr. Villanova wherein she

informed Mr. Villanova that the comments referenced in Paragraph 15 were derogatory and

discriminatory. Plaintiff further advised Mr. Villanova that she was sensitive to comments of that

nature because she had been diagnosed with a mental health condition. Mr. Villanova did not

initially respond to Plaintiff’s email.

        20.     On about August 31, 2018 sent a follow-up email to Mr. Villanova wherein she

asked whether he wanted to discuss or otherwise respond to Plaintiff’s email that is referenced in

Paragraph 19. In an email response dated September 4, 2018, Mr. Villanova stated that he would

not meet with Plaintiff and would provide no response aside from the text of the email. Mr.

Villanova went on to state that his comments were merely taken out of context.

        21.     On about August 28, 2018, Plaintiff filled out an official request for

accommodation form. Therein, Plaintiff requested the following accommodations: 1) extended

lunch on Mondays to attend appointments related to her anxiety; and 2) assignment to a set work

location, as doing so would allow her to be better manage her anxiety. A true and correct copy of

the request for accommodation form is attached hereto as Exhibit B.

        22.     At the time Plaintiff handed the accommodation request form referenced in

Paragraph 21 to Defendant, she also provided two (2) evaluations from her psychiatrist. At that
          Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 5 of 20



time, Plaintiff also spoke with Kathleen Banski (“Ms. Banski”) and indicated that she would be

willing to discuss possible alternate accommodations. However, Ms. Banski told Plaintiff that she

could only respond to specific requests.

       23.     Shortly after handing in the accommodation request form referenced in Paragraph

21, Plaintiff spoke with Mr. Rogers and explained that she was frustrated. Mr. Rogers suggested

that it would be best for Plaintiff to withdraw her request for accommodation. To avoid any further

hassle, Plaintiff did withdraw her request.

       24.     On about August 31, 2018, Plaintiff was called into a meeting with Mr. Villanova

and Mr. Rogers. During the meeting, Mr. Villanova and Mr. Rogers lectured Plaintiff about what

she should and should not be doing, including telling Plaintiff that she should not be taking an

extended lunch break on Mondays to attend her weekly appointments related to her anxiety.

       25.     On about September 4, 2018, Plaintiff submitted a formal, written complaint of

disability-based discrimination and retaliation. A true and correct copy of Plaintiff’s complaint is

attached hereto as Exhibit C.

       26.     On about September 6, 2018, Plaintiff re-submitted the request for

accommodations form. At that time, Plaintiff requested the following accommodations: 1) the

assistance of an on-site job coach two (2) to three (3) times per month; 2) the presence of a female

manager or supervisor during one-on-one meetings with her supervisor; 3) permission to use a fan

in her workspace to create white noise and to help ease her anxiety; and 4) an alternate work

schedule that would allow her to attend weekly therapy appointments.

       27.     By way of a letter dated September 21, 2018, Defendant granted all but the fourth

of the accommodations requested in Paragraph 27. Plaintiff promptly submitted an appeal of the

denial of this accommodation request.
           Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 6 of 20



       28.     By way of an email dated September 27, 2018, Plaintiff complained of disparate

treatment and retaliation. At that time, Plaintiff pointed out the fact that while she was being issued

discipline for allegedly engaging in disruptive behavior, a similarly situated employee that had

engaged in the same alleged conduct was not issued any such discipline. A true and correct copy

of the September 27, 2018 email is attached hereto as Exhibit E.

       29.     On about October 12, 2018, Plaintiff was terminated from employment. At that

time Plaintiff was told that she was being terminated for inappropriate workplace behavior.

       30.     Although Plaintiff did engage in some of the conduct described in her termination

letter, Plaintiff avers that her termination was retaliatory and discriminatory insofar as it occurred

within a close temporal proximity of the following: 1) Plaintiff making several reports of

disability-based discrimination; 2) Plaintiff requesting reasonable accommodations; 3)

Defendant’s denial of Plaintiff’s request to change her schedule so as to allow her to attend weekly

therapy appointments; 4) and Plaintiff’s complaint of disparate treatment and retaliation.

                                            Count I
                                    Violations of the ADA
                  (Discrimination, Failure to Accommodate and Retaliation)

       31.     The forgoing paragraphs are incorporated in their entirety as if set forth in full.

       32.     At all times relevant herein, Plaintiff suffered from a disability as defined under

the ADA.

       33.     At all times relevant herein, Plaintiff was a qualified individual with a disability

insofar as she was capable of performing all essential functions of his job with Defendant,

provided that he be granted reasonable accommodations.

       34.     As described in detail above, Plaintiff observed disability-based discriminatory

comments in the workplace.
            Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 7 of 20



       35.     As described in detail above, Plaintiff requested reasonable accommodations.

       36.     As described in detail above, Defendant failed to accommodate Plaintiff’s request.

       37.     As described in detail above, Plaintiff engaged in protected activity insofar she

complained of disability based discrimination and retaliation.

       38.     Within a close temporal proximity of Plaintiff’s request for reasonable

accommodations (and Defendant’s denial of same) and Plaintiff’s protected activity, she was

terminated from employment.

       39.     The forgoing conduct constitutes violations of the ADA.

       WHEREFORE, Plaintiff prays that this Honorable Court enter an order that:

       A.      Defendant is to be prohibited from continuing to maintain its illegal policy, practice

or custom of discriminating/harassing/retaliating against employees and is to be ordered to

promulgate and effective policy against such unlawful acts and to adhere thereto;

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay

increases, bonuses, medical and other benefits, training, promotions and seniority. Plaintiff should

be accorded those benefits illegally withheld from the date she first suffered retaliation at the hand

of Defendant until the date of verdict;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount determined by the Court or trier of fact to be appropriate to punish Defendant for its

willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employees

from engaging in such misconduct in the future;
            Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 8 of 20



       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate, including but not limited to, emotional distress and/or pain

and suffering damages (where legally permitted);

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable law;

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable law; and

       G.      Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff also has endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).




                                                     Respectfully Submitted,




                                                     Christa Levko, Esq.
                                                     Attorney for Plaintiff
                                                     Ruppert Manes Narahari
                                                     1628 JFK Blvd., Suite 1650
                                                     Philadelphia, PA 19103
                                                     Direct: (215) 475-3517
                                                     Fax: (215) 475-3550
                                                     cl@rmn-law.com
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 9 of 20




                    EXHIBIT A
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 10 of 20
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 11 of 20




                    EXHIBIT b
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 12 of 20
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 13 of 20




                    EXHIBIT C
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 14 of 20
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 15 of 20
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 16 of 20




                    EXHIBIT D
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 17 of 20
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 18 of 20
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 19 of 20




                     EXHIBIT E
Case 1:19-cv-01595-JEJ Document 1 Filed 09/16/19 Page 20 of 20
